 


 HR 4957 ENR: To direct the Secretary of the Interior to convey the Tylersville division of the Lamar National Fish Hatchery and Fish Technology Center to the State of Pennsylvania, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4957 
 
AN ACT 
To direct the Secretary of the Interior to convey the Tylersville division of the Lamar National Fish Hatchery and Fish Technology Center to the State of Pennsylvania, and for other purposes. 
 
 
ITYLERSVILLE FISH HATCHERY CONVEYANCE 
101.Short titleThis title may be cited as the Tylersville Fish Hatchery Conveyance Act. 
102.Conveyance of tylersville national fish hatchery to the state of pennsylvania 
(a)Conveyance requirementWithin 180 days after the date of the enactment of this Act, the Secretary of the Interior shall convey to the State of Pennsylvania without reimbursement all right, title, and interest of the United States in and to the property described in subsection (b) for use by the Pennsylvania Fish and Boat Commission as part of the State of Pennsylvania fish culture program. 
(b)Property describedThe property referred to in subsection (a) consists of— 
(1)the Tylersville division of the Lamar National Fish Hatchery and Fish Technology Center comprised of approximately 40 acres leased to the State of Pennsylvania Fish and Boat Commission, located on 43 Hatchery Lane in Loganton, Pennsylvania, as described in the 1984 Cooperative Agreement between the United States Fish and Wildlife Service and the State of Pennsylvania; 
(2)all improvements and related personal property under the control of the Secretary that is located on that property, including buildings, structures, equipment, and all easements and leases relating to that property; and 
(3)all water rights relating to that property. 
(c)Reversionary interestIf any of the property conveyed to the State of Pennsylvania under this section is used for any purpose other than the use authorized under subsection (a), all right, title, and interest in and to all property conveyed under this section shall revert to the United States. The State of Pennsylvania shall ensure that all property reverting to the United States under this subsection is in substantially the same or better condition as at the time of transfer to the State. 
IINATIONAL FISH AND WILDLIFE FOUNDATION 
201.Short titleThis title may be cited as the National Fish and Wildlife Foundation Reauthorization Act of 2006. 
202.Authorization of appropriationsSection 10(a)(1) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709(a)(1)) is amended by striking fiscal years 2001 through 2005 and inserting fiscal years 2006 through 2010. 
203.Application of notice requirement limited to grants made with federal fundsSection 4(i) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703(i)) is amended by striking grant of funds and inserting grant of Federal funds in an amount greater than $10,000. 
204.Clarification of authority to use federal funds to match contributions made to recipients of national fish and wildlife foundation grantsSection 10(a)(3) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709(a)(3)) is amended by inserting , or to a recipient of a grant provided by the Foundation, after made to the Foundation. 
IIINEOTROPICAL MIGRATORY BIRD CONSERVATION IMPROVEMENT 
301.Short titleThis title may be cited as the Neotropical Migratory Bird Conservation Improvement Act of 2006. 
302.Amendments to neotropical migratory bird conservation act 
(a)FindingsSection 2(1) of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101(1)) is amended by inserting but breed in Canada and the United States after the Caribbean. 
(b)PurposesSection 3(2) of such Act (16 U.S.C. 6102(2)) is amended by inserting Canada, after United States,. 
(c)Definition of caribbeanSection 4 of such Act (16 U.S.C. 6103) is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (5), respectively; 
(2)by inserting after paragraph (1) the following: 
 
(2)CaribbeanThe term Caribbean includes Puerto Rico and the United States Virgin Islands.; and 
(3)by inserting after paragraph (3), as so redesignated, the following: 
 
(4)FundThe term Fund means the Neotropical Migratory Bird Conservation Fund established by section 9(a).. 
(d)Authorization of projects to enhance conservation in canadaSection 5(c)(2) of such Act (16 U.S.C. 6104(c)(2)) is amended by inserting Canada, after the United States,. 
(e)Cost sharingSection 5(e)(2)(B) of such Act (16 U.S.C. 6104(e)(2)(B)) is amended to read as follows: 
 
(B)Form of payment 
(i)Projects in the United States and canadaThe non-Federal share required to be paid for a project carried out in the United States or Canada shall be paid in cash. 
(ii)Projects in latin america and the caribbeanThe non-Federal share required to be paid for a project carried out in Latin America or the Caribbean may be paid in cash or in kind.. 
(f)Advisory group 
(1)CompositionSection 7(b)(1) of such Act (16 U.S.C. 6106(b)(1)) is amended by adding at the end the following: The advisory group as a whole shall have expertise in the methods and procedures set forth in section 4(2) in each country and region of the Western Hemisphere. 
(2)Encouragement to conveneThe Secretary of the Interior is encouraged to convene an advisory group under section 7(b)(1) of such Act by not later than 6 months after the effective date of this Act. This paragraph shall not be considered to authorize delay of the schedule previously established by the United States Fish and Wildlife Service for the submission, judging, and awarding of grants. 
(g)ReportSection 8 of such Act (16 U.S.C. 6107) is amended by striking October 1, 2002, and inserting 2 years after the date of the enactment of the Neotropical Migratory Bird Conservation Improvement Act of 2006. 
(h)Neotropical migratory bird conservation fund 
(1)In generalSection 9 of such Act (16 U.S.C. 6108) is amended by striking so much as precedes subsection (c) and inserting the following: 
 
9.Neotropical migratory bird conservation fund 
(a)EstablishmentThere is established in the Treasury a separate account, which shall be known as the Neotropical Migratory Bird Conservation Fund. The Fund shall consist of amounts deposited into the Fund by the Secretary of the Treasury under subsection (b). 
(b)Deposits into the fundThe Secretary of the Treasury shall deposit into the Fund— 
(1)all amounts received by the Secretary in the form of donations under subsection (d); and 
(2)other amounts appropriated to the Fund.. 
(2)Administrative expensesSection 9(c)(2) of such Act (16 U.S.C. 6108(c)(2)) is amended by striking $80,000 and inserting $100,000. 
(3)Conforming amendmentsSuch Act is amended further as follows: 
(A)In section 4 (16 U.S.C. 6103), by striking paragraph (1) and inserting the following: 
 
(1)FundThe term Fund means the Neotropical Migratory Bird Conservation Fund established by section 9(a).. 
(B)In section 9(d) (16 U.S.C. 6108(d)), by striking Account and inserting Fund. 
(4)TransferThe Secretary of the Treasury may transfer to the Neotropical Migratory Bird Conservation Fund amounts that were in the Neotropical Migratory Bird Conservation Account immediately before the enactment of this Act. 
(i)Authorization of appropriationsSection 10 of such Act (16 U.S.C. 6109) is amended to read as follows: 
(1) by inserting (a) In General.— before the first sentence; 
(2)by striking $5,000,000 for each of fiscal years 2001 through 2005 and inserting for each of fiscal years 2006 through 2010 the amount specified for that fiscal year in subsection (b); and 
(3)by adding at the end the following: 
 
(b)Authorized amountThe amount referred to in subsection (a) is— 
(1)$5,000,000 for each of fiscal years 2006 and 2007; 
(2)$5,500,000 for fiscal year 2008; 
(3)$6,000,000 for fiscal year 2009; and 
(4)$6,500,000 for fiscal year 2010. 
(c)AvailabilityAmounts appropriated under this section may remain available until expended. 
(d)AllocationOf amounts appropriated under this section for each fiscal year, not less than 75 percent shall be expended for projects carried out outside the United States.. 
IVED FOUNTAIN PARK EXPANSION ACT 
401.Short titleThis title may be cited as the Ed Fountain Park Expansion Act. 
402.DefinitionsIn this title: 
(1)Administrative siteThe term administrative site means the parcel of real property identified as Lands to be Conveyed to the City of Las Vegas; approximately, 7.89 acres on the map entitled Ed Fountain Park Expansion and dated November 1, 2005. 
(2)CityThe term City means the city of Las Vegas, Nevada. 
(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service. 
403.Conveyance of United States fish and wildlife service administrative site, las vegas, nevada 
(a)In generalThe Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the administrative site for use by the City— 
(1)as a park; or 
(2)for any other recreation or nonprofit-related purpose. 
(b)Administrative expensesAs a condition of the conveyance under subsection (a), the Secretary shall require that the City pay the administrative costs of the conveyance, including survey costs and any other costs associated with the conveyance. 
(c)Reversionary interest 
(1)In generalIf the Secretary determines that the City is not using the administrative site for a purpose described in paragraph (1) or (2) of subsection (a), all right, title, and interest of the City in and to the administrative site (including any improvements to the administrative site) shall revert, at the option of the Secretary, to the United States. 
(2)HearingAny determination of the Secretary with respect to a reversion under paragraph (1) shall be made— 
(A)on the record; and 
(B)after an opportunity for a hearing. 
VCAHABA RIVER NATIONAL WILDLIFE REFUGE EXPANSION 
501.Short titleThis title may be cited as the Cahaba River National Wildlife Refuge Expansion Act. 
502.DefinitionsIn this title: 
(1)RefugeThe term Refuge means the Cahaba River National Wildlife Refuge and the lands and waters in such refuge in Bibb County, Alabama, as established by the Cahaba River National Wildlife Refuge Establishment Act (Public Law 106–331). 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
503.Expansion of boundaries 
(a)ExpansionThe boundaries of the Refuge are expanded to include land and water in Bibb County, Alabama, depicted as Proposed National Wildlife Refuge Expansion Boundary on the map entitled Cahaba River NWR Expansion and dated March 14, 2006. 
(b)Availability of mapThe Secretary shall make the map referred to in subsection (a) available for inspection in appropriate offices of the United States Fish and Wildlife Service. 
504.Acquisition of land and water in expanded boundaries 
(a)In generalSubject to subsection (b), the Secretary may acquire by donation, purchase with donated or appropriated funds, or exchange the land and water, and interests in land and water (including conservation easements), within the boundaries of the Refuge as expanded by this title. 
(b)Manner of acquisitionAll acquisitions of land or waters under this section shall be made in a voluntary manner and shall not be the result of forced takings. 
(c)Inclusion in refuge; administrationAny land, water, or interest acquired by the Secretary under this section— 
(1)shall be part of the Refuge; and 
(2)shall be administered by the Secretary in accordance with— 
(A)the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.); 
(B)the Cahaba River National Wildlife Refuge Establishment Act; and 
(C)this Act. 
VICHERRY VALLEY NATIONAL WILDLIFE REFUGE 
601.Short titleThis title may be cited as the Cherry Valley National Wildlife Refuge Study Act. 
602.FindingsThe Congress finds the following: 
(1)The scenic Cherry Valley area of Northeastern Pennsylvania is blessed with more than 80 special-concern animal and plant species and natural habitats. 
(2)In a preliminary assessment of Cherry Valley, United States Fish and Wildlife Service biologists ranked Cherry Valley very high as a potential national wildlife refuge. 
(3)Six species that are listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) have been documented within or near Cherry Valley: The bog turtle (possibly the most significant population of the listed subspecies), the dwarf wedge mussel, the northeastern bulrush, the small whorled pogonia, the bald eagle, and the Indiana bat (a historic resident, with efforts under way to re-establish favorable conditions). 
(4)Cherry Valley provides habitat for at least 79 species of national or regional concern, which either nest in Cherry Valley or migrate through the area during critical times in their life cycle, including— 
(A)neo-tropical migratory birds such as the Cerulean Warbler, the Worm-eating Warbler, and the Wood Thrush, all of which nest in Cherry Valley; 
(B)waterfowl such as the American Black Duck; 
(C)several globally rare plants, such as the spreading globeflower; and 
(D)anadromous fish species. 
(5)The Cherry Valley watershed encompasses a large segment of the Kittatinny Ridge, an important migration route for birds of prey throughout the Northeastern United States. Every migratory raptor species in the Northeast is regularly observed along the Kittatinny Ridge during the autumnal migration, including the bald eagle, the golden eagle, and the broad-winged hawk. 
(6)The Kittatinny Ridge also includes a long segment of the Appalachian Trail, a nationally significant natural-cultural-recreational feature. 
(7)Many of the significant wildlife habitats found in the Cherry Valley, especially the rare calcareous wetlands, have disappeared from other localities in their range. 
(8)Ongoing studies have documented the high water quality of Cherry Creek. 
(9)Public meetings over several years have demonstrated strong, deep, and growing local support for a Cherry Valley National Wildlife Refuge, as demonstrated by the following: 
(A)Area landowners, business and community leaders, media, and elected officials have consistently voiced their enthusiasm for a Cherry Valley National Wildlife Refuge. 
(B)Numerous local communities and public and private conservation entities share complementary goals for protecting Cherry Valley and are energetically conserving wildlife habitat and farmland. Along with State land-management agencies and the National Park Service, these local entities represent potential strong partners for the United States Fish and Wildlife Service, and view a Cherry Valley National Wildlife Refuge as a complement to existing private, county, municipal, and State efforts. 
(C)A number of local landowners have already put their land into conservation easements or other conservation arrangements. 
(D)A voter-approved Monroe County Open Space Fund and a voter-approved Stroud Township municipal land conservation fund have contributed to many of these projects. 
(10)Two federally owned parcels of land are contiguous to the area to be studied under this title as for acquisition and inclusion in a future Cherry Valley National Wildlife Refuge: The Delaware Water Gap National Recreation Area and a 700-acre segment of the Appalachian Trail owned by the National Park Service. 
603.Study of refuge potential and future refuge land acquisition 
(a)StudyThe Secretary shall initiate within 30 days after the date of the enactment of this Act a study to evaluate the fish and wildlife habitat and aquatic and terrestrial communities located in Northeastern Pennsylvania and identified on the map entitled, Proposed Cherry Valley National Wildlife Refuge—Authorization Boundary, dated February 24, 2005, for their potential acquisition by the United States Fish and Wildlife Service through donation, exchange, or willing seller purchase and subsequent inclusion in a future Cherry Valley National Wildlife Refuge. 
(b)ConsultationThe Secretary, while conducting the study required under this section, shall consult appropriate State and local officials, private conservation organizations, major landowners and other interested persons, regarding the identification of eligible lands, waters, and interests therein that are appropriate for acquisition for a national wildlife refuge and the determination of boundaries within which such acquisitions should be made. 
(c)Components of studyAs part of the study under this section the Secretary shall do the following: 
(1)Determine if the fish and wildlife habitat and aquatic and terrestrial communities to be evaluated are suitable for inclusion in the National Wildlife Refuge System and management under the policies of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.). 
(2)Assess the conservation benefits to be gained from the establishment of a Cherry Valley National Wildlife Refuge including— 
(A)preservation and maintenance of diverse populations of fish, wildlife, and plants, including species listed as threatened species or endangered species; 
(B)protection and enhancement of aquatic and wetland habitats; 
(C)opportunities for compatible wildlife-dependent recreation, scientific research, and environmental education and interpretation; and 
(D)fulfillment of international obligations of the United States with respect to fish, wildlife, and their habitats. 
(3)Provide an opportunity for public participation and give special consideration to views expressed by local public and private entities regarding lands, waters, and interests therein for potential future acquisition for refuge purposes. 
(4)The total area of lands, water, and interests therein that may be acquired shall not in the aggregate exceed 30,000 acres. 
(d)ReportThe Secretary shall, within 12 months after date of the enactment of this Act, complete the study required by this section and submit a report containing the results thereof to the Committee on Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate. The report shall include— 
(1)a map that identifies and prioritizes specific lands, waters, and interests therein for future acquisition, and that delineates an acquisition boundary, for a potential Cherry Valley National Wildlife Refuge; 
(2)a cost estimate for the acquisition of all lands, waters, and interests therein that are appropriate for refuge status; and 
(3)an estimate of potentially available acquisition and management funds from non-Federal sources. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $200,000 to carry out the study. 
604.DefinitionsIn this title the term Secretary means the Secretary of the Interior acting through the Director of the United States Fish and Wildlife Service. 
VIIGREAT APE CONSERVATION 
701.Great ape conservation assistanceSection 4 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303) is amended— 
(1)in subsection (d)— 
(A)in paragraph (4)(C), by striking or after the semicolon at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following: 
 
(6)address root causes of threats to great apes in range states, including illegal bushmeat trade, diseases, lack of regional or local capacity for conservation, and habitat loss due to natural disasters.; and 
(2)in subsection (i)— 
(A)by striking Every and inserting the following: 
 
(1)In generalEvery; 
(B)in paragraph (1) (as designated by subparagraph (A)), by striking shall and inserting may; and 
(C)by adding at the end the following: 
 
(2)Applicability of facaThe Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to a panel convened under paragraph (1).. 
702.Great ape conservation fundSection 5(b)(2) of the Great Ape Conservation Act of 2000 (16 U.S.C. 6304(b)(2)) is amended— 
(1)by striking expand and inserting expend; and 
(2)by striking $80,000 and inserting $100,000. 
703.Authorization of appropriationsSection 6 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6305) is amended by striking fiscal years 2001 through 2005 and inserting fiscal years 2006 through 2010. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
